Citation Nr: 1812949	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1957 to September 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014  rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO  In his December 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board; in December 2017 correspondence, his representative withdrew the request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.  The Veteran contends that he has bilateral hearing loss and tinnitus due to exposure to noise trauma in service.  He reported exposure to ships' guns and heavy equipment in service.  His DD Form 214 shows that he was a machinist in service; it may reasonably be assumed that by virtue of his occupation in service he was exposed to hazardous levels of noise therein.  He has also acknowledged postservice exposure to construction noise (with hearing protection).

The Veteran's service treatment records (STRs) are not associated with the record.  The National Personnel Records Center (NPRC) has indicated they are unavailable.  The Veteran was apprised of this letters in November 2013, April 2014 and May 2014, and was asked to submit any copies of STRs in his possession.  He did not respond to the request.  When STRs are unavailable, VA has a heightened duty to assist the Veteran.

On September 2014 VA examination, history elicited from the Veteran did not include when his tinnitus was first noted or when a hearing loss was first documented postservice.  It was noted that a December 2011 VA outpatient record noes the Veteran reported tinnitus following an incident when a tire blew up while he was working on his car.  The examiner indicated that he could not resolve the matters of the etiology of the Veteran's hearing loss and tinnitus without resort to mere speculation because the Veteran's STRs are unavailable and therefore the existence of hearing loss or tinnitus at separation is unknown.  [The Board observes that it is well established in caselaw that even the absence of a hearing loss at separation is not fatal to a claim of service connection for such disability.  

In a December 2017 letter-statement, a private audiologist noted that the Veteran's STRs were reviewed and based on such review and interview of the Veteran opined that his bilateral hearing loss and tinnitus are more likely than not a result of acoustic trauma in service.  Therefore, it appears that the Veteran provided to the private audiologist for review STRs in his possession (which he has declined to submit to VA).  Notably, the probative value of a medical opinion depends on the accuracy of the record on which it is based.  As the STRs reviewed by the private audiologist are not in the record, the probative value the opinion offered cannot be assessed.  Further development of the medical evidence in these matter is necessary.

The case is REMANDED for the following :

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to submit for the record the STRs he made available for review to the audiologist who provided the December 1017 statement in support of his claim (and all other STRs in his possession).  If he does not respond, it will be assumed that there are none.  If he submits records, he should also be asked to explain how they were obtained, and the AOJ should reconcile his account with the memorandum in the record indicating that STRs are unavailable (i.e., where the scope of the search for the veteran's records was inadequate)

He should also be asked to identify all providers of evaluations or treatment he has received for hearing loss or tinnitus and to submit authorizations for VA to secure records from all private providers identified.  The AOJ should obtain for the record complete clinical records from all providers identified (i.e., any pertinent records outstanding)

2.  The AOJ should then arrange for an audiological evaluation of the Veteran (by a provider other than September 2014 VA examiner) to ascertain the likely etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran's claims file (including all records received pursuant to the requests above) must be reviewed by the examiner in conjunction with the examination.  History elicited from the Veteran should include when his hearing loss and tinnitus were first noted (and when hearing loss was first documented).  As his report that he wore hearing protection throughout his construction work suggests monitoring in the course of his employment, he should be asked to indicate whether or not hearing loss was noted during the course of his employment.

Based on a review of the record and interview and examination of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hearing loss disability and tinnitus are etiologically related his active duty service, and in particular his acknowledged exposure to hazardous levels of noise therein.  
If the opinion is to the effect that the hearing loss and tinnitus are unrelated to service, the examiner should identify the etiology for those disabilities considered more likely, and explain why that is so.

The examiner should include rationale with all opinions.  The rationale should specifically express agreement or disagreement with the opinions by the September 2014 VA examiner and the December 2017 private opinion provider (with explanation of the reasons for agreement or disagreement with those opinions. 

3. The AOJ should then review the record, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

